Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. ‘

Claim Objections
Claim 72 should be amended to further clarify that it is referring to the “portion of the wall that curves around a longitudinal axis” as recited in claim 67.  For example: wherein the portion of the wall that curves around the longitudinal axis comprises a distal end of a side of the wall which curves around the longitudinal axis of the distal portion of the tube between the two longitudinally extending portions of the cutaway. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 67-76 and 93-95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravikumar (US 2007/0213766; citing US 7,766,937 below as the US patent equivalent which has slight improvements in the drawings) in view of Chan (US 6,629,984).
Regarding claim 67, Ravikumar discloses a device capable of being used as a suture passer comprising: a tube (12) defined by a wall, the tube having and a device (14) capable of retaining at least some sutures which is received in the tube and configured to extend from and retract into the distal portion of the tube (evident from Figures 1 and 2) such that a distal end of the suture retainer can be extended distally beyond the distal end of the tube (Figure 1); the distal portion of the suture retainer having a thickness that is greater than an inner radius of the distal portion of the tube (for example the thickness, i.e. the distance as measured across both arms 22 in Figure 2, is greater that an inner radius of the lumen in which they are disposed).
Ravikumar fails to disclose a distal portion of the tube having the structure as claimed.  Ravikumar discloses that grasping instrument (14) may be used for a variety of purposes (col. 9, lines 57-53) and strongly suggests that it is intended to grasp any appropriate structure during a variety of surgeries (col. 1, lines 27-30; col. 3, lines 1-36).  Ravikumar further suggests that a distal portion of the tube has a cutaway shape (Figure 7G appears to show a distal end (at 12) shape with two different angles).  Ravikumar further discloses that the tube can have differently shaped tips (col. 9, lines 61-64).
Chan discloses a tip (270/272; Figure 43) of a distal portion of a suture retainer tube (202) comprising a retaining portion that that comprises a distal end of the tube and a cutaway in a side of the wall forming a partial wall (wall forming portions 270 and 272) that extends to the distal end of the tube, wherein the cutaway is defined by a portion of the wall that curves around a longitudinal axis of the distal portion (see arch shaped portion at 272 in Figure 43) of the tube and two longitudinally extending portions (two converging portions at 270 in Figure 43) of the partial wall that extend distally from the portion of the wall that curves around the longitudinal axis toward the distal end of the tube.  Chan 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have used the device of Ravikumar to grasp a suture as Chan effectively teaches that a very similar device can be used for this purpose (e.g. see Figures 68-81) and Ravikumar intends to grasp any appropriate structure during surgery.  It would have further been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the distal portion of Ravikumar with the cutaway structure of Chan in order to allow piercing of tissue while avoiding damage to a suture held therein.
With the above modification to Ravikumar a distal portion of the suture retainer would be capable of being slid along an inner surface of the partial wall (evident from Figure 1 of Ravikumar since the arms 22 self-expand and would therefore be in sliding contact with the inner surface of the partial wall) and would comprise a retaining portion (either or both tips of arms 22) that is configured to retain a suture between the retaining portion and the portion of the wall that curves around the longitudinal axis (for example as shown in the drawing below, modifying Figure 2 of Ravikumar; noting that the portion at 18 would be curved as in Figure 43 of Chan).

    PNG
    media_image1.png
    385
    391
    media_image1.png
    Greyscale
[AltContent: textbox (suture)][AltContent: arrow][AltContent: textbox (portion of suture between retaining portion and portion of wall that curves around the longitudinal axis)]






Regarding claim 68, the cutaway is configured so that when a suture is retained between the retaining portion of the suture retainer and the portion of the wall that curves around the longitudinal axis, the two longitudinally extending portions extend along the same side of the suture (for example if the above drawn suture had a proximal portion that was looped back and then across the two longitudinally extending portions).  
Regarding claim 69, the distal portion of the suture retainer comprises a first arm (top arm or bottom arm in Figure 2 of Ravikumar) and a second arm (the other arm of the two arms in Figure 2 not designated as the first arm), the first arm extends distally of the second arm, and the first arm comprises the retaining portion (col. 9, lines 53-54).  
Regarding claim 70, the second arm is configured to extend laterally out through the cutaway when the distal portion of the suture retainer is in an extended position (Figure 1 of Ravikumar).  
Regarding claim 71, the distal end of the tube is pointed for piercing tissue as modified above (col. 21, lines 19-29 of Chan).  
Regarding claim 72, when modified in view of Chan as above, a distal end of a side of the wall (see arch shaped portion at 272 in Figure 43 of Chan) would curve around the longitudinal axis of the distal portion of the tube between the two longitudinally extending portions of the cutaway.  
Regarding claim 73, the portion of the wall that curves around the longitudinal axis is a distal portion of a side of the wall (see arch shaped portion at 272 in Figure 43 of Chan).  
Regarding claim 74, the portion of the wall that curves around the longitudinal axis is continuous from a first portion (proximal-most portion of the left upper surface of tip 270 of Chan - Figure 43) of the two longitudinally extending portions to a second portion (proximal-most portion of the right upper surface of tip 270 of Chan - Figure 43) of the two longitudinally extending portions.  
Regarding claim 75, at least a portion of the retaining portion extends proximally (see tips of arms in Figure 4 of US 6,616,683, incorporated by reference in Ravikumar - col. 4, lines 40-43).  
Regarding claim 76, a radial distance from a plane intersecting the two longitudinally extending portions of the cutaway to an outside of the wall along a line perpendicular to the plane is greater than a diameter of the suture (a suture is not positively recited by the claim; a suture could be constructed to have a diameter as claimed).  
Regarding claim 93, the retaining portion (e.g. inner surface of tip of lower arm in Figure 2 of Ravikumar) of the suture retainer is located on a side of the suture retainer that is opposite a side of the suture retainer that is slidable along the inner surface of the partial wall.  
Regarding claim 94, a first side of the suture retainer (bottom of tip of bottom arm in Figure 2 of Ravikumar) is slidable along the inner surface of the partial wall and a second side of the suture retainer (top of tip of upper arm in Figure 2 of Ravikumar) that is opposite the first side is slidable along an inner surface of the portion of the wall that curves around the longitudinal axis.  
Regarding claim 95, a distal end of the suture retainer is extendable distally beyond the distal end of the tube (Figure 1 of Ravikumar).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771